                Case:20-01947-jwb          Doc #:447-8 Filed: 03/16/2021               Page 1 of 2




                            UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF MICHIGAN


    In re:
                                                                            Chapter 11
    BARFLY VENTURES, LLC, et. al.,1                                         Case No. 20-01947-jwb
                                                                            Hon. James W. Boyd
                             Debtors.
                                                                            Jointly Administered
                                                                       //

                               DECLARATION OF JAMES GANSMAN

             I am James Gansman, a managing member with Rock Creek Advisors LLC (“Rock

Creek”). I am authorized and have knowledge of the facts and certify that I have read the

foregoing fee application and believe the contents in the application are true and accurate. I have

personally reviewed the fee application, in all respects, and believe the statement to be accurate

and reasonable.

             I certify that (a) Rock Creek is seeking compensation for services at its normal,

customary rates, (b) the time and services rendered by Rock Creek’s professionals were

reasonable and necessary for the tasks that Rock Creek was retained by Debtors to perform, (c)

Rock Creek’s professionals are duly qualified and experienced to perform the services rendered

to Debtors, (d) the time Rock Creek devoted to representing the Debtors in this case is time Rock

Creek was unable to spend representing other clients, and (e) Rock Creek has no agreement or

understanding to share any compensation awarded in this case with any person or entity, and
1
       The Debtors and the last four digits of their federal employment identification number are: Barfly Ventures,
      LLC (8379); 9 Volt, LLC (d/b/a HopCat) (1129); 50 Amp Fuse, LLC (d/b/a Stella’s Lounge) (3684); GRBC
      Holdings, LLC (d/b/a Grand Rapids Brewing Company) (2130); E L Brewpub, LLC (d/b/a HopCat East
      Lansing) (5334); HopCat-Ann Arbor, LLC (5229); HopCat-Chicago, LLC (7552); HopCat-Concessions, LLC
      (2597); HopCat-Detroit, LLC (8519); HopCat-GR Beltline, LLC (9149); HopCat-Holland, LLC (7132);
      HopCat-Indianapolis, LLC (d/b/a HopCat-Broad Ripple) (7970); HopCat-Kalamazoo, LLC (8992); HopCat-
      Kansas City, LLC (d/b/a HopCat,-KC, LLC and Tikicat) (6242); HopCat-Lexington, LLC (6748); HopCat-
      Lincoln, LLC (2999); HopCat-Louisville, LLC (0252); HopCat-Madison, LLC (9108); HopCat-Minneapolis,
      LLC (8622); HopCat-Port St. Lucie, LLC (0616); HopCat-Royal Oak, LLC (1935); HopCat-St. Louis, LLC
      (6994); Luck of the Irish, LLC (d/b/a The Waldron Public House, LLC and McFadden’s Restaurant Saloon)
      (4255).
           Case:20-01947-jwb       Doc #:447-8 Filed: 03/16/2021         Page 2 of 2




Rock Creek has been promised no compensation or reimbursement by any other party other than

Debtors.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

Dated: March 16
             ___, 2021
                                                            James Gansman
                                                            Rock Creek Advisors LLC
